Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al (PGPub 2011/0174474), [note that prior art Shimoda et al. (U.S. PGPub 2018/0265955) and Kwon et al. (U.S. PGPub 2005/0019636) are used as evidence of inherency] in view of Ohsawa et al. (PGPub 2008/0135214).
Regarding claim 1, Lui teaches a structural body for a heat dissipation device (element 2) comprising a first structural body (element 20) and a wick structure (element 24 of fig. 3A or 3B individually as each may individually be considered to read on the claimed wick) formed on one side surface of the first structural body (per fig. 2) by thermal spraying (para. 0016) by layer by layer (examiner notes this is an inherent feature of thermal spraying, as evidence examiner notes para. 0051 of kwon teaches that thermal spraying is a layering method of manufacturing, and para. 0113 teaches thermal spraying involves a method manufacturing with layering passes- note that this 
Lui does not teach the wick structure is a structural layer including a plurality of superimposed, stacked porous bodies.  Ohsawa teaches a wick structure is a structural layer including a plurality of superimposed, stacked porous bodies (para. 0106).  It would have been obvious to make the wick of Lui with such structures taught by Ohsawa, the motivation would be to create specific flow paths (para. 0106).
Examiner notes that “a wick structure formed on one side surface of the first structural body layer by layer by thermal spraying” is a product-by-process limitation and “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 2, Lui teaches the first structural body is formed using a material of aluminum or stainless steel (para. 0025 & 0039).
Regarding claim 5, Lui teaches the first structural body is in the form of a plate member (per fig. 2, para. 0007; the taught structure reasonable meets this broad limitation).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al (PGPub 2011/0174474) in view of Yan et al. (U.S. PGPub 2012/0241133).
Regarding claim 3, Lui does not explicitly define the wick structure porous body being is selected from the group consisting of a powder-sintered body, a woven mesh, a 
Regarding claim 4, Lui teaches the wick structure is formed using a material selected from the group consisting of copper, nickel, titanium (para. 0031).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763